Citation Nr: 0803363	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  04-40 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a prostate disorder, to 
include as secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to October 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.   

Although the veteran had introduce a Notice of Disagreement 
regarding his claim for entitlement to an earlier effective 
date for the award of service connected disability 
compensation for diabetes mellitus, his substantive appeal 
was limited to the issue set forth on the first page of this 
decision.   Accordingly, the Board is without jurisdiction as 
to the effective date claim. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The claims file does not include a current medical 
diagnosis of a prostate disorder.


CONCLUSION OF LAW

A prostate disorder was not incurred in or aggravated by 
active military service or a service connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in May 2004.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claim, no disability rating or 
effective date is being assigned; there is accordingly no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of the correspondence 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.   



Factual Background

The veteran's military service included in-country duty in 
Vietnam from August 1966 to August 1967.  Exposure to 
herbicides is presumed.  Service connection has been 
established for diabetes mellitus and is not a subject of 
this appeal.

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating to any prostate 
disorder.  The veteran's retirement examination as well as 
periodic examinations did not indicate any prostate disorder, 
and related systems were clinically normal.  Post service 
treatment records are likewise silent as to any urinary 
and/or prostate disorder.  VA treatment records from March 
2004 report a prostate-specific antigen (PSA) study was 
conducted, which was normal.  

The veteran has submitted copies of various pamphlets and 
documents detailing the symptomatology associated with 
diabetes mellitus, including that the disorder causes 
frequent urination.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Service connection may also be granted for any disease 
diagnosed  after discharge, when all the evidence, including 
that  pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including prostate cancer, 
when manifested to a compensable degree within the initial 
post service year.  38 C.F.R. §§ 3.307, 3.309(b).  

Alternatively, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. §§ 3.310.  The nexus between 
service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability 
and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  In a claim for service 
connection, the ultimate credibility or weight to be accorded 
evidence must be determined as a question of fact.  The Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).    

A review of the records, both private and VA, do not include 
any diagnosis related to the prostate.  The veteran does not 
have prostate cancer, not does he have any chronic prostate 
disorder.

The veteran asserts that he has urinary frequency secondary 
to his service connected diabetes mellitus and that he 
maintains is indicative of a prostate disorder that warrants 
separate compensation.  

Even though the veteran is not seeking service connection on 
a direct basis, when determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  It bears emphasis, however, that the 
Court has indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The only evidence supporting the association between the 
claimed disorder and military service is essentially the 
veteran's assertions.  It is now well established that where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
See, Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In this case, 
the medical record does not demonstrate the presence of a 
cognizable prostate disorder.  As noted above without a 
present disability, there can be no valid claim for service 
connection.  See Brammer, supra. 

The Board also finds that review of the entirety of the 
evidence in this case indicates no support for service 
connection for the claimed disabilities on a direct basis.  
The service medical records are negative for any complaint, 
diagnosis or treatment of prostate disorder, and the 
competent medical evidence in the claims file fails to 
support the presence of a prostate disorder.  Thus, the Board 
concludes that service connection for the claimed disorders 
is not warranted on either a direct and secondary basis.   

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   




ORDER

Service connection for a prostate disorder is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


